Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The submission entered April 7, 2021 in response to an Office Action mailed January 7, 2021 is acknowledged.
Claims 1-21 are pending.  Claim(s) 1, 3, 11, 18 is/are currently amended. Claim(s) 21 is/are newly presented.
The objections to the specification presented in the Office Action listed above are hereby withdrawn.
Allowable Subject Matter
Claims 1-21 are allowed.
Claims 10-17 were previously indicated as allowable. Claims 1 and 18 were amended to include the allowable subject matter of claim. Therefore, claims 1 and 18 are allowable for the same reasons as claim 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R HARP/Primary Examiner, Art Unit 3651